                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

IDA D., et al.,                               :
      Plaintiffs,                             :
                                              :               CIVIL ACTION
       v.                                     :               NO. 17-5272
                                              :
PEDRO RIVERA, et al.,                         :
     Defendants.                              :

                                              ORDER

       AND NOW, this 25th day of June, 2019, it is ORDERED that Plaintiffs’ Motion for

Attorney’s Fees and Costs (ECF No. 76) is GRANTED. Accordingly, Defendants

Commonwealth of Pennsylvania Department of Education and Khepera Charter School are

jointly and severally liable for Plaintiffs’ reasonable attorneys’ fees in the amount of

$151,297.48 and $499.50 in costs.




                                              __S/Anita B. Brody______
                                              ANITA B. BRODY, J.




Copies VIA ECF on _________ to:




                                                  1
